Breese, J. The testimony to prove the execution of this note, was by no means of a convincing character, and had we been sitting as jurors, should not have found the verdict. But though weak, it satisfied the jury, and we cannot well disturb their verdict. Upon the other point, the justice of the peace had no jurisdiction of the note when it waé offered as a set-off in the case of Seafkas against Frantz, and no decision upon it could be a bar to a recovery in another suit. After taking out the plaintiff’s claim in that suit, of sixty-six dollars, there still remained due on the note one hundred and seventy-two one-hundredth dollars, a sum beyond the jurisdiction of a justice. This was made up by interest arising on the note, and the holder is presumed to claim all he is entitled to, unless waived or released by him in some mode. There is no proof that the overplus beyond the magistrate’s jurisdiction was released, or intended to be, but it was claimed, and that would oust the magistrate’s jurisdiction. The judgment is affirmed. Judgment affirmed.